uil number 25a internal_revenue_service number info release date date the honorable julia carson u s house of representatives washington d c attention erin kraabel dear ms carson this letter responds to your inquiry dated constituent he asked for information about the education tax_credits in sec_25a of the internal_revenue_code code and the student_loan_interest_deduction in sec_221 on behalf of your education tax_credits - sec_25a noticed that the hope scholarship credit is effective for qualified expenses paid after date while the lifetime_learning_credit is effective for asks why the congress qualified expenses paid after date enacted different effective dates for the hope scholarship credit and the lifetime_learning_credit in sec_25a of the code unfortunately neither sec_25a nor its legislative_history provides a rationale see h_r conf_rep no 105th cong 1st sess student_loan_interest_deduction - sec_221 also observed that the deduction for interest_paid on qualified education loans is phased-out for single taxpayers with modified_adjusted_gross_income between dollar_figure and dollar_figure but the deduction is phased-out for married taxpayers with modified_adjusted_gross_income between dollar_figure and dollar_figure the congress did not enact higher income phase-out limits for married taxpayers in sec_221 of the code the senate bill introducing the student_loan_interest_deduction proposed higher income phase-out limits for married taxpayers see s rep no 105th cong 1st sess however those phase-out amounts were lowered in conference see h_r conf_rep no 105th cong 1st sess again the legislative_history does not discuss the rationale asks why i have enclosed a copy of publication tax benefits for higher education that describes the education tax_credits and the student_loan_interest_deduction in detail if you need further assistance please contact donna welch on enclosure sincerely david b auclair acting branch chief branch income_tax and accounting
